Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 9, 2019

                                    No. 04-19-00049-CV

            IN THE INTEREST OF J.R.L. AND V.R.L., MINOR CHILDREN,
                                   Appellant

                  From the County Court at Law No 1, Webb County, Texas
                            Trial Court No. 2016CVG000221-C1
                         Honorable Hugo Martinez, Judge Presiding


                                       ORDER
        The court reporter’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before August 1, 2019. No further extensions
will be granted absent extenuating circumstances.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court